DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
claim 3 drawn to  a 25radial-expansion member has a tapered portion
claim 3 drawn to a 25radial-expansion member has a tapered portion and claim 7 drawn to  a 20radial-expansion member has a threaded portion
claim 5 drawn to a 10radial-expansion member has a threaded portion
claim 9 drawn to a radial-expansion member comprises a spherical body
claim  11 drawn to a radial-expansion member includes: an insertion receiving member having a hollow portion opened in the axial direction; an insertion member inserted through the hollow 15portion of the insertion receiving member; and an annular wall portion, which forms the hollow portion
claim 11 drawn to a radial-expansion member includes: an insertion receiving member having a hollow portion opened in the axial direction; an insertion member inserted through the hollow 15portion of the insertion receiving member; and an annular wall portion, which forms the hollow portion and claim 13 drawn to an inclination portion, which is provided on at 5least one of an outer peripheral surface of the insertion member or an inner peripheral surface of the hollow portion, and is gradually increased in diameter as extending in the axial direction
claim 11 drawn to a radial-expansion member includes: an insertion receiving member having a hollow portion opened in the axial direction; an insertion member inserted through the hollow 15portion of the insertion receiving member; and an annular wall portion, which forms the hollow portion and claim 15 drawn to the insertion member comprises a spherical body
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion, and extends in the axial direction from the one end
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion, and extends in the axial direction from the one end and claim 4 the radial-expansion member has a tapered portion, which becomes 5thinner as extending toward a bottom portion of the axial-end hole and is configured to press an inner peripheral surface of the axial-end hole
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion and claim 4 the radial-expansion member has a tapered portion, which becomes 5thinner as extending toward a bottom portion of the axial-end hole and is configured to press an inner peripheral surface of the axial-end hole and claim 8 drawn to the 25radial-expansion member has a threaded portion configured to be threadedly engaged with a thread groove formed on an inner peripheral surface of the axial-end hole.
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion and claim 6 drawn to the 15radial-expansion member has a threaded portion configured to be threadedly engaged with a thread groove formed on an inner peripheral surface of the axial-end hole
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion and claim 10 drawn to wherein the radial-expansion member comprises a spherical body configured to press an inner peripheral surface of the axial-end hole
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion and claim 12 drawn to wherein the radial-expansion member includes: an insertion receiving member having a hollow portion opened in the axial direction; an insertion member inserted through the hollow 25portion of the insertion receiving member; and an annular wall portion, which forms the hollow portion, and is configured to press an inner peripheral 32surface of the axial-end hole
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion and claim 12 drawn to wherein the radial-expansion member includes: an insertion receiving member having a hollow portion opened in the axial direction; an insertion member inserted through the hollow 25portion of the insertion receiving member; and an annular wall portion, which forms the hollow portion, and is configured to press an inner peripheral 32surface of the axial-end hole and claim 14 drawn to an inclination portion, which is provided on at least one of an outer peripheral surface of the insertion member or an inner peripheral surface of the hollow portion, and is gradually increased in diameter as extending in the 15axial direction
claim 2 drawn to a cutout portion, which is formed in the tubular wall portion and claim 12 drawn to wherein the radial-expansion member includes: an insertion receiving member having a hollow portion opened in the axial direction; an insertion member inserted through the hollow 25portion of the insertion receiving member; and an annular wall portion, which forms the hollow portion, and is configured to press an inner peripheral 32surface of the axial-end hole and claim 16 drawn to wherein the insertion member comprises a spherical body configured to press an inner peripheral surface of the hollow portion
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - XV lack unity of invention because each group includes mutually exclusive features as identified in the table above and thus do not share the same or corresponding technical feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./
Primary Examiner
Art Unit 3745
11/9/2021